DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of species IV (Fig. 13) in the reply filed on May 24, 2022 is acknowledged.  It appears that the traversal is on the grounds that the examiner has not demonstrated that a serious burden to examine the unrestricted invention exists.  This is not found to be persuasive since MPEP §803 explicitly refers to MPEP §806.04(a) when attempting to define what the term “serious burden” constitutes.  This section of the MPEP refers to rule 37 CFR 1.141 for guidance.  Rule 37 CFR 1.141 states that more than one species may be claimed provided the application also contains an allowable claim generic to all the claimed species and all the claims to the species in excess of one are written in dependent form (§1.75) or otherwise include all the limitations of the generic claim.  Since this is clearly not the case as elaborated below, the requirement stands.  The requirement is still deemed proper and is therefore made FINAL. Claims 1-19 have been examined on the merits in this office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-19 are objected to because of the following informalities.  The claims appear to be a direct translation of a foreign language document.  Applicant is requested to check the claims and ensure that they are in idiomatic English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “the delivery plunger rests at least in places..” renders the claim vague and indefinite because it is not supported by adequate recitation of structure.  It is unclear which specific portion of the plunger “at least in places” refers to.
In claim 1, the recitation “is mounted pressably in the direction of the delivery opening” renders the claim vague and indefinite because it is unclear what specific interaction is being claimed by “mounted pressably.”   For e.g. is the delivery plunger slidably received inside the cartridge?
In claim 1, the recitation “wherein the cylindrical circumferential surface of the delivery plunger is at least in places resiliently deformable” renders the claim vague and indefinite because it is unclear what structure makes the delivery plunger deformable.  Applicant’s disclosure shows circumferential seals 162 that make the delivery plunger deformable (Fig. 13).  The “at least one clamping element” according to Applicant’s disclosure are projections 158 that project from an inner surface of cartridge 151 (Fig. 13).
In claim 2, the recitation “at least one clamping element is formed as one part with the cartridge” renders the claim vague and indefinite.  It is unclear whether the at least one clamping element is a single part or is a part of the cartridge.  Elected species (Fig. 13) shows clamping elements 158.  
Regarding claim 3, the recitation “wherein a thread is arranged on the cartridge head” renders the claim vague and indefinite because it is unclear whether the cartridge head is internally or externally threaded.  Applicant’s disclosure shows the cartridge head to be internally threaded.  For purposes of examination, it is assumed that the cartridge head has a thread on an internal surface, i.e. the cartridge head is internally threaded. 
Regarding claim 6, the recitations “is a circumferential, closed bead or portions of a circumferential bead or at least two circumferential, closed beads spaced apart in an axial direction or at least two portions of a circumferential bead spaced apart in an axial direction” renders the claim vague and indefinite because it is unclear what structure is being claimed by the Applicant.  Applicant’s disclosure refers to projections 158 as the clamping element and circumferential seals 162 and 164 which have a closed circumference.  Applicant appears to be referring to the chamfers and the seals as clamping elements in the claims.  Appropriate distinction between the two types of clamping elements in the claims would avoid confusion. 
In claim 7, the recitation “said chamfers are arranged perpendicular to the cylinder axis of the cartridge” renders the claim vague and indefinite because it is unclear what the cylinder axis of the cartridge is.  Further, it is unclear which axis or plane the chamfers are perpendicular to.  Based on Applicant’s disclosure (for e.g. Fig. 13), each chamfer is angled with respect to a plane perpendicular to the longitudinal axis of the cartridge. 
In claim 8, the recitation “axially spaced apart with regard to the cylinder axis of the interior, on the inner wall of the cylindrical interior” renders the claim vague and indefinite because it is unclear what the cylinder axis of the interior is and what structure is being claimed by the Applicant.  The cylindrical interior has no structure and is defined by the surrounding structure, herein, the inner walls of the cartridge.  As discussed for claim 6, it is unclear whether Applicant is referring to the projections or the circumferential seals as the clamping elements.
In claim 10, the recitation “formed as a closed hollow cylinder” renders the claim vague and indefinite because it is unclear what structure is being claimed.  Applicant’s disclosure describes the bone applicator to be cylindrical with a delivery opening (Fig. 1). 
In claim 13, the recitation “impermeably closable” renders the claim vague and indefinite because it is incomplete.  It is unclear what it is impermeably closable to.  In claim the recitation “in particular” renders the claim vague and indefinite because it is unclear what structural interaction is included or excluded by this recitation. 
In claim 14, the recitation “clamping the delivery plunger in place on the back side of the cartridge with the at least one clamping element” renders the claim vague and indefinite because it is unclear how the delivery plunger is clamped in place.  The step of closing is not supported by recitation of cooperating structure to accomplish the step.
In claim 16, the recitation “tubular extension on the back side of the delivery plunger” renders the claim vague and indefinite because it appears to be a double recitation of a feature, mixing shaft recited in claim 1.  
In claim 16, the recitation “resiliently deformed” is not supported by recitation of adequate structure to support the qualifier “resiliently.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-6, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlig et al. (US 6755563).
Regarding claims 1 and 2, Wahlig et al. disclose a bone cement applicator 20 (Fig. 1) for providing a polymethyl methacrylate bone cement, the bone cement applicator including: a cartridge 22 with a cylindrical interior; a cartridge head 28 with a delivery opening for discharging the bone cement, wherein the cartridge head closes the cylindrical interior of the cartridge at a front side of the cartridge except for the delivery opening; a mixing paddle or member 36 movably arranged in the cylindrical interior of the cartridge and movable in the interior with a mixing shaft or rod 34 guided into the interior; a delivery piston or plunger 30 arranged in the cartridge and is mounted pressably in the direction of the delivery opening in the cylindrical interior of the cartridge, wherein the delivery plunger has an outer cylindrical circumferential surface and wherein the delivery plunger rests at least in places with its outer cylindrical circumferential surface against an inner wall of the cartridge, the inner wall defining the cylindrical interior; and at least one sealing ring or clamping element 64 arranged in the region of a back side, opposite the front side of the cartridge, of the cylindrical interior on the inner wall of the cartridge, the inner wall defining the cylindrical interior, wherein the at least one clamping element projects out from the inner wall of the cartridge in the direction of the cylindrical interior and the clamping element is formed in one piece; wherein the cylindrical circumferential surface of the delivery plunger is at least in places resiliently deformable by the at least one clamping element in the direction of a central cylinder axis of the cylindrical interior, such that the delivery plunger is clampable in place with the at least one clamping element on the back side of the cartridge (col. 4, lines 61-67 and cols. 5-7).
Regarding claim 3, the delivery opening of bone cement applicator 20 is closable or capable of being closed by a releasable closure, wherein a thread is arranged on an internal surface of the cartridge head into which a suitably externally threaded closure is capable of being threaded into. 
Regarding claim 4, the external diameter of the delivery plunger 30 is the same size as or smaller than the internal diameter of the cylindrical interior of the cartridge, wherein at least one circumferential seal 54 is arranged on the outer circumference of the delivery plunger (Fig. 6, col. 4, lines 61-67 and cols. 5-7).
Regarding claim 5, the internal diameter of the cylindrical interior of the cartridge is reduced in the region of the at least one clamping element by the at least one clamping element, wherein the internal diameter is reduced to such an extent that the delivery plunger has an external diameter larger than the internal diameter reduced by the at least one clamping element (Fig. 4 and supporting text).
Regarding claim 6, circumferential seal 54 has a cross section in the form of a closed bead (Fig. 6 and supporting text).
Regarding claim 9, the outer wall of delivery plunger 30 has an axial extent which is at least the same size as the axial extent of the at least one clamping element 54 (Fig. 6), wherein the axial extent or height of the outer wall of the delivery plunger is at least twice the size (i.e. greater than twice) the axial extent of the at least one clamping element (Fig. 6 and supporting text).
Regarding claim 10, an outer wall of delivery plunger 30, said outer wall facing towards the inner wall of the cylindrical interior, is formed as a closed hollow cylinder (Fig. 6 and supporting text).
Regarding claim 11, delivery plunger 30 clamped in place along an inner wall of cartridge 22 by at least one clamping element or circumferential seal 54 by the action of a force directed along the cylinder axis of the cartridge and is pressable or movable in the direction of the front side of cartridge 22 (Figs. 1 and 6, col. 4, lines 61-67 and cols. 5-7).
Regarding claim 13, Wahlig et al. disclose a ring-shaped porous disk or sealing plunger 52, wherein the delivery plunger includes an outer cylindrical circumferential surface and a passage which is permeable to gases but impermeable to the cement powder and wherein the passage in the delivery plunger is impermeably closable by the sealing plunger wherein the by inserting the sealing plunger into an opening  (hollow bottom of the delivery plunger), the opening being open in the direction of the back side of the cartridge, wherein the passage is arranged within the opening of the delivery plunger (Fig. 6 and supporting text).

Claim(s)  1-2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopunek et al. (US 4776704).
Regarding claim 1, Kopunek et al. disclose a bone cement applicator 10 (Figs. 1 and 2) for providing a polymethyl methacrylate bone cement, the bone cement applicator including: a cartridge 12 with a cylindrical interior; a cartridge head 14 with a delivery opening for discharging the bone cement, wherein the cartridge head closes the cylindrical interior of the cartridge at a front side of the cartridge except for the delivery opening; a mixing device or member 52 movably arranged in the cylindrical interior of cartridge 12, movable in the interior with a mixing shaft or rod 32 guided into the interior; a delivery piston or plunger 28 arranged in the cartridge and is mounted pressably in the direction of the delivery opening in the cylindrical interior of cartridge 12 wherein the delivery plunger has an outer cylindrical circumferential surface and wherein the delivery plunger rests at least in places with its outer cylindrical circumferential surface against an inner wall of the cartridge, the inner wall defining the cylindrical interior; and a pair of O-rings or clamping elements 30 arranged in the region of a back side, opposite the front side of the cartridge, of the cylindrical interior on the inner wall of the cartridge, the inner wall defining the cylindrical interior, wherein the at least one clamping element projects out from the inner wall of the cartridge in the direction of the cylindrical interior; wherein the cylindrical circumferential surface of the delivery plunger is at least in places resiliently deformable by the at least one clamping element in the direction of a central cylinder axis of the cylindrical interior, such that the delivery plunger is clampable in place with the at least one clamping element on the back side of the cartridge (Figs. 1-3, col. 3, lines 25-68 and cols. 4-6).
Regarding claim 2, each O-ring is integral and formed as one part (Figs. 1-3 and col. 3, lines 40-54).
Regarding claim 4, the external diameter of the delivery plunger 30 is the same size as or smaller than the internal diameter of the cylindrical interior of the cartridge, wherein at least one circumferential seal 54 is arranged on the outer circumference of the delivery plunger (Figs. 1-3, col. 3, lines 25-68 and cols. 4-6).
Regarding claim 6, O-ring or circumferential seal 30 has a cross section in the form of a closed bead (Figs. 1-3 and supporting text).
Regarding claim 8, the Kopunek et al. device has two O-rings 30 arranged, axially spaced apart with respect to the cylindrical axis of the interior, on the inner wall defining the cylindrical interior (Figs. 2-3 and supporting text). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlig et al. (US 6755563) in view of Tanaka et al. (US 5588745). 
Wahlig et al. disclose all elements of the claimed invention except for the material of fabrication of the bone cement applicator. 
It is well known in the art to construct a medical apparatus of a biocompatible material such as polyethylene, as evidenced by Tanaka et al.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the Wahlig et al. apparatus of polyethylene since it was known in the art to construct a medical apparatus of a biocompatible material such as polyethylene.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kopunek et al. (US 4776704) in view of Tanaka et al. (US 5588745). 
Kopunek et al. disclose all elements of the claimed invention except for the material of fabrication of the bone cement applicator. 
It is well known in the art to construct a medical apparatus of a biocompatible material such as polyethylene, as evidenced by Tanaka et al.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the Kopunek et al. apparatus of polyethylene since it was known in the art to construct a medical apparatus of a biocompatible material such as polyethylene. 

Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlig et al. (US 6755563) in view of Coffeen et al. (US 7306361).
Wahlig et al. disclose using device 20 to mix a powder and liquid monomer component to produce bone cement but do not explicitly disclose its use to prepare polymethyl methacrylate cement. 
Regarding claim 17, Wahlig et al. disclose the mixing rod or shaft 34 to have a break point 66 and when the mixing member or mechanism 36 is in a completely pulled-out state when the mixing member 36 contacts the end face of piston or delivery plunger 30 inside cartridge 22, mixing shaft 34 can be easily broken off (Figs. 3 and 4 and associated text).
Regarding claims 18 and 19, Wahlig et al. disclose the threaded bore 26 of device 20 to have a plug which is exchanged for a tube-like application nozzle in the application region prior to placement of device 20 in an application gun wherein the feed piston or “axially mobile and drivable ram” of the application gun is utilized to dispense bone cement from device 20 by contacting the delivery piston 30 (col. 7, lines 31-47).  
It is well known in the art to use polymeric bone cements prepared by copolymerizing liquid monomer and powdered copolymer, such as methyl methacrylate and polymethyl methacrylate or methyl methacrylate styrene, as evidenced by Coffeen et al.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the Wahlig et al. apparatus to prepare a polymeric bone cement such as polymethyl methacrylate polyethylene since it was known in the art to use polymethyl methacrylate in a surgical environment. 
The claimed method steps are performed when the Wahlig et al. apparatus is used to prepare a polymethyl methacrylate cement. 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kopunek et al. (US 4776704) in view of Coffeen et al. (US 7306361).
Kopunek et al. disclose using device 10 to mix materials to produce bone cement but do not explicitly disclose its use to prepare polymethyl methacrylate cement. 
It is well known in the art to use polymeric bone cements prepared by copolymerizing liquid monomer and powdered copolymer, such as methyl methacrylate and polymethyl methacrylate or methyl methacrylate styrene, as evidenced by Coffeen et al.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the Kopunek et al. apparatus to prepare a polymeric bone cement such as polymethyl methacrylate polyethylene since it was known in the art to use polymethyl methacrylate in a surgical environment. 
The claimed method steps are performed when the Wahlig et al. apparatus is used to prepare a polymethyl methacrylate cement. 

Allowable Subject Matter
Claims 9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 29, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775